Exhibit 10.1

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Severance and Change in Control Agreement (the “Agreement”) is made and
entered into [DATE] (the “Effective Date”), by and between Myriad Genetics,
Inc., a Delaware corporation (the “Company”), and [NAME] (“Employee”).

WHEREAS, Employee is currently employed by the Company under the terms of a
separate employment agreement (the “Employment Agreement”); and

WHEREAS, Employee and the Company desire to enter into an agreement addressing
severance generally as well as severance in the specific circumstances of a
Change of Control (as defined below) of the Company.

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

1. Definitions.

(a) Definition of “Disability”. For purposes of this Agreement, “Disability”
shall mean Employee’s inability to perform Employee’s duties with the Company
for one hundred twenty (120) days or more (cumulative or consecutive) within any
twelve (12) month period as a result of Employee’s physical or mental condition,
subject to documentation by a medical expert appointed by mutual agreement
between the Company and Employee who has examined Employee.

(b) Definition of “Cause”. As used herein, “Cause” shall mean: (i) Employee’s
gross negligence in the performance of Employee’s duties to the Company;
(ii) Employee’s willful misconduct, embezzlement, misappropriation, fraud, or
professional dishonesty; (iii) Employee’s material breach of any non-disclosure,
invention assignment, non-competition, or similar agreement between Employee and
the Company; (iv) Employee’s commission of a felony or of a crime involving
moral turpitude; (v) Employee’s willful and material failure to comply with
lawful directives of the Board; or (vi) Employee’s willful and material breach
of a material provision of any employment agreement between Employee and the
Company or willful and material violation of a material provision of any written
Company employment policy applicable to its senior executive officers; provided
that (A) the Company provides Employee with written notice that the Company
intends to terminate Employee’s employment hereunder for one of the
circumstances set forth in this Section 1(b) within sixty (60) days of the
Board’s knowledge of such circumstance(s) occurring (which notice shall set
forth in reasonable detail the circumstance(s) that the Company alleges
constitute(s) Cause), (B) in the event that a circumstance described in
subsection (v) or (vi) is capable of being cured, Employee has failed to cure
such circumstance within a period of thirty (30) days after the date of receipt
of such written notice, and (C) the Company terminates Employee’s employment
within sixty five (65) days from the date of the notice referred to in clause
(A). Conduct shall not be considered “willful” unless done (or omitted to be
done) not in good faith and without a reasonable belief that such conduct (or
lack thereof) was in the best interest of the Company.

 

1



--------------------------------------------------------------------------------

(c) Definition of “Good Reason”. As used herein, “Good Reason” shall mean: (i) a
material diminution in Employee’s duties, authority or responsibilities; (ii) a
material diminution in Employee’s Base Salary, other than a reduction of similar
magnitude to the base salaries of other Company senior executives if there is a
reduction of Company senior executive base salaries generally, or a failure by
the Company to provide the compensation and benefits provided for in this
Agreement; or (iii) a material breach by the Company of this Agreement or any
other agreement between the Company and Employee; provided that (A) Employee
provides the Company with written notice that Employee intends to terminate
Employee’s employment hereunder for one of the circumstances set forth in this
Section 1(c) within sixty (60) days of such circumstance occurring (which notice
shall set forth in reasonable detail the circumstance(s) that Employee alleges
constitute(s) Good Reason), (B) if such circumstance is capable of being cured,
the Company has failed to cure such circumstance within a period of thirty
(30) days after the date of receipt of such written notice, and (C) Employee
terminates Employee’s employment within sixty five (65) days from the date of
the notice referred to in clause (A). For purposes of clarification, the
above-listed conditions shall apply separately to each occurrence of Good
Reason, and failure to adhere to such conditions in the event of a specific
occurrence of Good Reason shall not disqualify Employee from asserting Good
Reason for any subsequent occurrence of Good Reason. For purposes of this
Agreement, “Good Reason” shall be interpreted in a manner, and limited to the
extent necessary, so that it shall not cause adverse tax consequences for either
party with respect to Section 409A (“Section 409A”) of the Internal Revenue Code
of 1986, as amended (the “Code”), and any successor statute, regulation and
guidance thereto.

(d) Definition of “Change of Control”. As used herein, a “Change of Control”
shall mean the occurrence of any of the following events: (A) Ownership: any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities (excluding for this purpose
any such voting securities held by the Company, any subsidiary of the Company,
or any employee benefit plan of the Company); or (B) Merger/Sale of Assets:
(1) a merger or consolidation of the Company whether or not approved by the
Board, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or parent of such entity, as the case may
be, outstanding immediately after such merger or consolidation; or (2) the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (C) Board Change: a change in the Board or its members such that
individuals who, as of the Effective Date or, if later, the date that is one
year prior to such change (the later of such two dates referred to herein as the
“Measurement Date”), constitute the Board (the “Incumbent Board”) cease to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Measurement Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (including for these purposes, any new members whose election or
nomination was so approved, without counting the member and his or her
predecessor twice) shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

2



--------------------------------------------------------------------------------

2. Payments upon Termination.

(a) Accrued Obligations. Employee’s employment is “at will,” meaning that
Employee or the Company may terminate Employee’s employment at any time for any
or no reason. In the event of the termination of Employee’s employment for any
reason, the Company shall pay Employee the “Accrued Obligations,” defined as:
(i) the portion of Employee’s base salary that has accrued prior to any
termination of Employee’s employment with the Company and has not yet been paid
(to be paid on or promptly after the date of termination of employment); (ii)
any annual bonus previously earned by Employee with respect to the fiscal year
prior to the year in which separation occurs and not yet paid (to the extent
such annual bonus would have been payable had Employee’s employment with the
Company continued and to be paid when such annual bonus would have otherwise
been paid had Employee’s employment with the Company continued) (provided that
this clause (ii) shall not apply, and shall not be included as a component of
the Accrued Obligations, in the event of a termination by the Company for Cause
or by Employee without Good Reason); (iii) the amount of any expenses properly
incurred by Employee on behalf of the Company prior to any such termination and
not yet reimbursed (to be paid in the normal course); and (v) Employee’s
entitlement to any other compensation or benefit under any retirement, health,
welfare or other plan of the Company (which shall be governed by, and determined
and paid in accordance with, the terms of the applicable plan, except as
otherwise specified in this Agreement).

(b) Termination by the Company for Cause or by Employee without Good Reason. If
Employee’s employment is terminated by the Company for Cause or by Employee
without Good Reason, then the Company shall pay the Accrued Obligations to
Employee, and shall have no further payment or benefit obligation to Employee.
Without limiting the foregoing: (i) in the event of a termination by the Company
for Cause, all vested and unvested equity grants automatically shall terminate
and be forfeited; and (ii) in the event of a termination by Employee without
Good Reason, any unvested portion of equity grants automatically shall terminate
and be forfeited, and Employee shall have no right to vest in or further acquire
any portion of such unvested equity grant.

(c) Termination by the Company without Cause, Disability or Death, or by
Employee for Good Reason. In the event that: (i) Employee’s employment is
terminated by action of the Company other than for Cause, Disability or death,
or (ii) Employee terminates Employee’s employment for Good Reason, then, in
addition to the Accrued Obligations, Employee shall receive the following,
subject to the terms and conditions of Section 3(a):

(i) Severance Payment. Payment in an amount equal to Employee’s then-current
base salary (provided that, in the event of a material diminution in base salary
that qualifies as Good Reason, the base salary as used in this Section 2(c)(i)
shall be the base salary immediately prior to such material diminution) plus
Employee’s then-current target amount of annual bonus, paid in one lump sum
amount within sixty (60) days following Employee’s last day of employment with
the Company (Employee’s last day of employment with the Company, the “Separation
Date”), less customary and required taxes and employment-related deductions.

 

3



--------------------------------------------------------------------------------

(ii) Pro-Rata Severance Bonus. Payment in an amount equal to a pro-rata portion
of Employee’s then-current target amount of annual bonus for the fiscal year in
which the Separation Date occurs (such pro-ration based on the portion of the
fiscal year worked prior to the Separation Date), paid in one lump sum amount
within sixty (60) days following the Separation Date, less customary and
required taxes and employment-related deductions.

(iii) Equity Vesting. Equity awards granted to Employee and outstanding
immediately prior to the Separation Date shall vest on the Separation Date to
the extent scheduled to vest on or before the date two (2) years following the
Separation Date. For purpose of determining the portion of equity awards that
vest under this Section 2(c)(iii): (A) any annual vesting installments shall be
deemed to vest in monthly installments over the applicable 2-year period (i.e.,
an equity award initially scheduled to vest in annual installments over a
two-year period shall, for purposes of determining such acceleration, be
considered to vest in twenty four (24) monthly installments over that same
two-year period, and vesting shall include any fully-completed month within such
2-year period), and (B) any outstanding equity award with an unsatisfied
performance-based condition shall remain outstanding and, if the applicable
performance condition is satisfied during such two (2) year period, shall, to
the extent so earned, vest to the extent scheduled to vest within such two-year
period upon satisfaction of such performance-based condition.

(iv) Benefits Payments. Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay or
reimburse Employee for the premiums charged to continue Employee’s medical
coverage pursuant to COBRA, at the same or reasonably equivalent medical
coverage for Employee (and, if applicable, Employee’s eligible dependents) as in
effect immediately prior to the Separation Date, until the earlier to occur of
twelve (12) months following the Separation Date or the date Employee begins
employment with another employer.

(d) Termination by the Company as a Result of Employee’s Disability or Death. In
the event that Employee’s employment hereunder is terminated by the Company as a
result of Employee’s Disability or death, then, in addition to the Accrued
Obligations, Employee (or Employee’s estate as applicable) shall receive the
following, subject to the terms and conditions of Section 3(a):

(i) Pro-Rata Severance Bonus. Payment in an amount equal to a pro-rata portion
of Employee’s then-current target amount of annual bonus for the fiscal year in
which the Separation Date occurs (such pro-ration based on the portion of the
fiscal year worked prior to the Separation Date), paid in one lump sum amount
within sixty (60) days following the Separation Date, less customary and
required taxes and employment-related deductions.

 

4



--------------------------------------------------------------------------------

(ii) Equity Vesting. Pro-rata vesting of Employee’s time-based equity awards
based on the period of employment between the most recent vesting date prior to
the Separation Date and the Separation Date, and including any time-based
vesting of performance-based awards that the Compensation Committee determines
to have been earned based on achievement of applicable milestones prior to the
Separation Date. For purpose of determining the portion of equity awards that
vest under this Section 2(d)(ii), any annual vesting installments shall be
deemed to vest in monthly installments over the applicable year of service
(i.e., an equity award initially scheduled to vest in annual installments over a
two-year period shall, for purposes of determining such acceleration, be
considered to vest in twenty four (24) monthly installments over that same
two-year period, and vesting shall include any fully-completed month within such
2-year period).

The severance payments and benefits described in Section 2(d) shall not be in
addition to the severance payments and benefits described in Section 2(c). In
the event that Employee is eligible for the severance payments and benefits
under Section 2(d), Employee shall not be eligible for the severance payments
and benefits under Section 2(c).

(e) Termination by the Company other than for Cause, Disability or Death, or by
Employee for Good Reason, Following a Change of Control. In the event that a
Change of Control (as defined below) occurs, and within a period of three
(3) months prior to, upon, or within twenty four (24) months following a Change
of Control, either: (i) Employee’s employment is terminated by the Company other
than for Cause, Disability or death, or (ii) Employee terminates Employee’s
employment for Good Reason, then, in addition to the Accrued Obligations,
Employee shall receive the following, subject to the terms and conditions in
Section 3(a):

(i) Severance Payment. Employee shall receive the severance payment described in
Section 2(c)(i), subject to the terms and conditions described therein.

(ii) Pro-Rata Severance Bonus. Employee shall receive the severance bonus
described in Section 2(c)(ii), subject to the terms and conditions described
therein.

(iii) Equity. All equity awards granted to Employee and outstanding on the date
of termination shall immediately accelerate and vest, subject to the terms of
any applicable equity plan and equity agreements.

(iv) Benefits Payments. Employee shall receive the benefits payments described
in Section 2(c)(iv), subject to the terms and conditions described therein.

The severance payments and benefits described in Section 2(e) shall not be in
addition to the severance payments and benefits described in Section 2(c). In
the event that Employee is eligible for the severance payments and benefits
under Section 2(e), Employee shall not be eligible for the severance payments
and benefits under Section 2(c).

3. Conditions on Termination Payments under Section 2.

(a) Separation Agreement; Timing of Severance Benefits. Provision of any
severance payments, benefits, and equity described in Sections 2(c), 2(d) and
2(e) (collectively “Severance Benefits”) is expressly conditioned on Employee’s
execution without revocation of a separation agreement in a form acceptable to
the Company, which shall include a release of claims and standard terms
regarding non-disparagement, confidentiality, continuation of covenants,

 

5



--------------------------------------------------------------------------------

cooperation and the like (the “Separation Agreement”). The Separation Agreement
shall be provided to Employee within ten (10) days following separation from
service and be signed and irrevocable no later than sixty (60) days following
Employee’s separation from service. The Company shall commence payment of
Severance Benefits on the next regular payroll date following the date on which
the Separation Agreement becomes signed and irrevocable, provided that: (i) if
the 60-day period during which the Separation Agreement is required to become
signed and irrevocable crosses a tax year, then provision of the Severance
Benefits shall be delayed until the second tax year; (ii) if applicable, the
first payment of the Severance Benefit shall include all amounts that the
Company would otherwise have paid to Employee between the date on which the
termination of Employee’s employment became effective and the date of the first
payment; and (iii) equity awards included in the Severance Benefits shall vest
on the date in such 60-day period that the Separation Agreement becomes signed
and irrevocable, provided if the 60-day period during which the Separation
Agreement is required to become signed and irrevocable crosses a tax year, then
such equity awards shall vest on the later of the date the Separation Agreement
becomes signed and irrevocable and January 1 of the second tax year.

(b) COBRA. If the payment of any COBRA or health insurance premiums by the
Company on behalf of Employee as described herein would otherwise violate any
applicable nondiscrimination rules or cause the reimbursement of claims to be
taxable under the Patient Protection and Affordable Care Act of 2010, together
with the Health Care and Education Reconciliation Act of 2010 (collectively, the
“Act”) or Section 105(h) of the Code, the COBRA premiums paid by the Company
shall be treated as taxable payments (subject to customary and required taxes
and employment-related deductions) and be subject to imputed income tax
treatment to the extent necessary to eliminate any discriminatory treatment or
taxation under the Act or Section 105(h) of the Code. If the Company determines
in its reasonable discretion that it cannot provide the COBRA benefits described
herein under the Company’s health insurance plan without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to Employee a taxable lump sum
payment in an amount equal to the sum of the monthly (or then remaining) COBRA
premiums that Employee would be required to pay to maintain Employee’s group
health insurance coverage in effect on the Separation Date for the remaining
portion of the period for which Employee shall receive the payments described in
Sections 2(c) or 2(e) above, and subject to Section 3(a) above.

(c) Forfeiture/Clawback. The compensation described in this Agreement shall be
subject to any forfeiture or clawback policy established by the Company
generally for employees from time to time, including to the extent the
forfeiture or clawback is required by the Sarbanes-Oxley Act of 2002 or other
applicable law.

(d) Property and Records. Upon the termination of Employee’s employment for any
reason, or if the Company otherwise requests, Employee shall: (a) return to the
Company all Company confidential information and copies thereof (regardless of
how such confidential information or copies are maintained) then in Employee’s
possession; and (b) deliver to the Company any property of the Company which may
be in Employee’s possession, including, but not limited to, cell phones, smart
phones, laptops, products, materials, memoranda, notes, records, reports or
other documents or photocopies of the same; provided that Employee may retain
copies of applicable benefit plans, contracts to which Employee personally
(i.e., not in Employee’s capacity as a Company employee) is a party, and
Employee’s personal contacts, calendars, and correspondence.

 

6



--------------------------------------------------------------------------------

4. Certification Regarding Conflicting Obligations. Employee hereby represents
and warrants that the execution of this Agreement and the performance of
Employee’s obligations hereunder shall not breach or be in conflict with any
other agreement to which Employee is a party or is bound, or any other
obligation or undertaking of Employee.

5. Taxation. All compensation, payments and benefits provided to Employee
hereunder shall be subject to applicable and customary withholdings and
deductions as required under law, statute, regulation, rule or term of any
employee benefit plan in which Employee participates.

6. Code Section 409A.

(a) Employee acknowledges and agrees that the Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to Code
Section 409A.

(b) In the event that the payments or benefits set forth in Section 2 of this
Agreement constitute “non-qualified deferred compensation” subject to Code
Section 409A, then the following conditions apply to such payments or benefits:

(i) Any termination of Employee’s employment triggering payments or benefits
under Section 2 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of Employee’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by Employee
to the Company at the time Employee’s employment terminates), any such payments
under Section 2 that constitute deferred compensation under Code Section 409A
shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 6(b) shall not cause
any forfeiture of benefits on Employee’s part, but shall only act as a delay
until such time as a “separation from service” occurs.

(ii) Notwithstanding any other provision with respect to the timing of payments
under Section 2 if, on the date of termination of Employee’s employment,
Employee is deemed to be a “specified employee” of the Company (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), then limited only to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which Employee may become entitled under Section 2 which are subject
to Code Section 409A (and not otherwise exempt from its application) shall be
withheld until the first (1st) business day of the seventh (7th) month following
the termination of Employee’s employment, at which time Employee shall be paid
an aggregate amount equal to the accumulated, but unpaid, payments or benefits
otherwise due to Employee under the terms of Section 2.

 

7



--------------------------------------------------------------------------------

(c) It is intended that each installment of the payments and benefits provided
under Section 2 of this Agreement shall be treated as a separate “payment” for
purposes of Code Section 409A. Neither the Company nor Employee shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Code Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Code Section 409A, or
liability for increased taxes, excise taxes or other penalties under Code
Section 409A. The parties intend this Agreement to be in compliance with Code
Section 409A.

7. Code Section 280G.

(a) If any payment or benefit Employee would receive under this Agreement, when
combined with any other payment or benefit Employee receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would constitute a
“parachute payment” within the meaning of Code Section 280G and, but for this
sentence, be subject to the excise tax imposed by Code Section 4999 (the “Excise
Tax”), then such Payment shall be either: (i) the full amount of such Payment;
or (ii) such lesser amount (a “Reduced Payment”) as would result in no portion
of the Payment being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local employment
taxes, income taxes and the Excise Tax, results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

(b) With respect to Section 7(a), if there is more than one method of reducing
the Reduced Payment amount that would result in no portion of the Payment being
subject to the Excise Tax, then the Payment shall be reduced or eliminated in
the following order: (i) cash payments; (ii) taxable benefits; (iii) nontaxable
benefits; and (iv) accelerated vesting of equity awards in a manner that
maximizes the amount to be received by Employee.

(c) The determination of whether Section 7(a)(i) or (ii) applies, and the
calculation of the amount of the Reduced Payment if applicable, shall be
performed by a nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to both the Company and Employee within
fifteen (15) business days of the receipt of notice from Employee that there has
been a Payment, or such earlier time as is requested by the Company, in a form
that can be relied upon for tax filing purposes. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(d) Employee may receive a Payment that is, in the aggregate, either more or
less than the amount described in Section 7(a)(i) or (ii) (as applicable, an
“Overpayment” or “Underpayment”). If it is finally determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment, or the
Internal Revenue Service, or by the Accounting Firm upon request by either the
Company or Employee, that an Overpayment or Underpayment has been made, then:
(i) in the event of an Overpayment, Employee shall promptly repay the
Overpayment to the Company, together with interest on the Overpayment at the
applicable federal rate from the date of Employee’s receipt of such Overpayment
until the date of such repayment; and (ii) in the event of an Underpayment, the
Company shall promptly pay an amount equal to the Underpayment to Employee,
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Employee had the provisions of
Section 7(a)(ii) not been applied until the date of payment.

 

8



--------------------------------------------------------------------------------

8. General.

(a) Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; or (iii) by certified or registered mail, return
receipt requested, upon verification of receipt.

 

  •  

Notices to Employee shall be sent to:

The last known address in the Company’s records or such other address as
Employee may specify in writing.

 

  •  

Notices to the Company shall be sent to:

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Attn: General Counsel or, in the case of notices from General Counsel to the
Company,

Attn: Chair

or to such other the Company representative as the Company may specify in
writing.

(b) Modifications; Amendments; Waivers; Consents. The terms of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto. The terms of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms of this Agreement, whether or not similar. Each such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent.

(c) Assignment. The Company shall require any successor to all or substantially
all of the Company’s business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Employee may not assign Employee’s rights and obligations under this Agreement
without the prior written consent of the Company.

(d) Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Utah, without
giving effect to any choice or conflict of law provision or rule. Any legal
action permitted by this Agreement to enforce an award or for a claimed breach
shall be governed by the laws of the State of Utah, and shall be commenced and
maintained solely in any state or federal court located in the State of Utah,
and both parties hereby submit to the jurisdiction and venue of any such court.

 

9



--------------------------------------------------------------------------------

(e) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

(f) Entire Agreement. This Agreement, together with any other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

(g) Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(h) Not Employment Contract. Employee acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue Employee’s employment for any period of time, does not change the
at-will nature of Employee’s employment, and does not supersede the Employment
Agreement.

This Agreement may be executed in two or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. For all purposes an electronic signature shall be treated as an
original.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EMPLOYEE     MYRIAD GENETICS, INC.

 

    By:  

                          

Signature       Name:       Title:

 

11